      Case 1:19-cr-00086-DLC Document 23 Filed 07/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             19cr086 (DLC)
                                         :
 DANIELLE BURDUCEA,                      :                 ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X



DENISE COTE, District Judge:

     An Order of June 8, 2020 scheduled the defendant to be

sentenced on Friday, August 14, 2020 at 2:00 p.m.         The June 8

Order also requested that the defendant inform the Court by July

31 if she would consent to be sentenced in a videoconference

proceeding in the event an in person proceeding is not

available.   An in court sentencing may be available to the

defendant.   Accordingly, it is hereby

     ORDERED that defense counsel respond to the following two

questions by Monday, July 27, 2020 at noon:

       1) If both an in-court and videoconference proceeding are
          available, does the defendant prefer to be sentenced
          in an in-court proceeding in Courtroom 18B, 500 Pearl
          Street, or through videoconference technology via
          Skype for Business?

       2) If an in-court sentencing proceeding is unavailable,
          does the defendant consent to be sentenced at a
          videoconference proceeding?
         Case 1:19-cr-00086-DLC Document 23 Filed 07/20/20 Page 2 of 2



     If the defendant consents to be sentenced at a

videoconference proceeding, either as a matter of preference or

because an in-court proceeding is unavailable, please complete

and submit the written consent form that was attached to the

June 8 Order if it is feasible to do so.


Dated:      New York, New York
            July 20, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
